Exhibit 10.2

Amended and Restated

Change of Control

Terms and Conditions

TiVo Inc. (the “Corporation”) considers it essential to the best interests of
its shareholders to foster the continuous employment of the Corporation’s key
management personnel. In this regard, the Corporation’s Board of Directors (the
“Board”) recognizes that, as is the case with many publicly-held corporations,
the possibility of a change in control of the Corporation may exist and the
uncertainty and questions that it may raise among management could result in the
departure or distraction of management personnel to the detriment of the
Corporation and its shareholders.

The Board has decided to reinforce and encourage the continued attention and
dedication of members of the Corporation’s management, including yourself, to
their assigned duties without the distraction arising from the possibility of a
change in control of the Corporation.

In order to induce you to remain in its employ, the Corporation hereby agrees
that after this letter agreement (this “Agreement”) has been fully executed, you
shall receive the severance benefits set forth in this Agreement in the event
that your employment with the Corporation is terminated under the circumstances
described below in anticipation of or subsequent to a Change in Control (as
defined below).

Upon the Effective Date (as defined below), this Agreement shall supersede in
its entirety that certain Change of Control Terms and Conditions agreement
entered into between you and the Corporation effective July 1, 2005 (the “Prior
Agreement”) which shall terminate and be of no further effect as of the
Effective Date. You understand and agree that upon the Effective Date, the
Corporation shall have no liability, and you shall have no rights to any
payments whatsoever, under the Prior Agreement.

1. Term of Agreement. This Agreement shall commence on March 21, 2007 (the
“Effective Date”) and shall continue in effect until the earlier of its
termination by mutual written consent of you and Corporation or the date all
payments or benefits required to be made or provided hereunder have been made or
provided in their entirety.

2. Change in Control. No benefits shall be payable hereunder unless there has
been a Change in Control. For purposes of this Agreement, a “Change in Control”
shall mean:

(i) a dissolution or liquidation of the Corporation;

(ii) a sale of all or substantially all of the assets of the Corporation;

(iii) a sale by the stockholders of the Corporation of the voting stock of the
Corporation to another corporation or its subsidiaries that results in the
ownership by such corporation and/or its subsidiaries of eighty percent (80%) or
more of the combined voting power of all classes of the voting stock of the
Corporation entitled to vote;



--------------------------------------------------------------------------------

(iv) a merger or consolidation involving the Corporation in which the
Corporation is not the surviving corporation or a merger or consolidation of a
subsidiary of the Corporation and in which, in either case, beneficial ownership
of securities of the Corporation representing at least fifty percent (50%) of
the combined voting power entitled to vote in the election of members of the
Board of Directors (“Directors”) has changed;

(v) a reverse merger in which the Corporation is the surviving corporation but
the shares of the Corporation’s Common Stock outstanding immediately preceding
the merger are converted by virtue of the merger into other property, whether in
the form of securities, cash or otherwise, and in which beneficial ownership of
securities of the Corporation representing at least fifty percent (50%) of the
combined voting power entitled to vote in the election of Directors has changed;

(vi) an acquisition by any person, entity or group within the meaning of
Section 13(d) or 14(d) of the Exchange Act, or any comparable successor
provisions (excluding any employee benefit plan, or related trust, sponsored or
maintained by the Corporation or subsidiary of the Corporation or other entity
controlled by the Corporation) of the beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act, or comparable successor rule)
of securities of the Corporation representing at least fifty percent (50%) of
the combined voting power entitled to vote in the election of Directors; or

(vii) for any reason during any period of two (2) consecutive years (not
including any period prior to the Effective Date) a majority of the Board is
constituted by individuals other than (1) individuals who were directors
immediately prior to the beginning of such period, and (2) new directors whose
election or appointment by the Board or nomination for election by the
Corporation’s stockholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors
immediately prior to the beginning of the period or whose election or nomination
for election was previously so approved.

3. Termination in Anticipation of or Following Change in Control.

(i) General. If a Change in Control shall have occurred during the term of this
Agreement, you shall be entitled to the benefits provided in Section 4(ii) if
your employment is terminated within the thirteen (13) month period immediately
following the date of such Change in Control (a) by the Corporation other than
for Cause or Disability (each as defined below), or (b) by you for Good Reason
(as defined below) (a termination of your employment under the circumstances
described in this sentence is sometimes hereinafter referred to as a “Payment
Termination”). Notwithstanding anything contained herein, if your employment is
terminated during the period commencing on the public announcement of a
transaction which if consummated will constitute a Change in Control and ending
on the date of consummation of such Change in Control either by the Corporation
other than for Cause or Disability or by you for Good Reason, and if such
termination (1) was at the request of a third party effecting the Change in
Control or (2) otherwise arose in connection with or in anticipation of the
Change in Control, then for all purposes of this Agreement your employment shall
be deemed to have been terminated immediately after the actual occurrence of the
Change in Control; provided, however that nothing herein shall extend the period
within which any option to purchase the Corporation’s capital stock that you
hold may be exercised following your termination of employment in such a

 

2



--------------------------------------------------------------------------------

manner as to result in adverse tax consequences to you under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). Except as described in
the preceding sentence, in the event that your employment with the Corporation
is terminated for any reason and subsequently a Change in Control occurs, you
shall not be entitled to any benefits hereunder. In the event that you are
entitled to the benefits provided in Section 4(ii), such benefits shall be paid
notwithstanding the subsequent expiration of the term of this Agreement.
Notwithstanding the foregoing, if your employment is terminated in a Payment
Termination, if any benefit or payment that would otherwise be provided to you
pursuant to Section 5 of the Employment Agreement but for your termination being
a Payment Termination is more favorable to you than that to which you would be
entitled under this Agreement, you shall be entitled to receive the more
favorable benefit or payment.

(ii) Death or Disability. Your employment with the Corporation shall terminate
automatically upon your death. The Corporation may terminate your employment for
Disability, but only if that Disability continues through the Date of
Termination (as hereinafter defined). For purposes of this Agreement,
“Disability” shall mean your absence from the full-time performance of your
duties with the Corporation for one hundred eighty (180) consecutive days by
reason of your physical or mental illness.

(iii) Cause. The Corporation may terminate your employment for Cause. For
purposes of this Agreement, “Cause” shall mean (a) your willful and continued
failure to substantially perform your duties with the Corporation (other than
any such failure resulting from your incapacity due to physical or mental
illness or any such actual or anticipated failure after your issuance of a
Notice of Termination (as defined below) for Good Reason), after a written
demand for substantial performance is delivered to you by the Board, which
demand specifically identifies the manner in which the Board believes that you
have not substantially performed your duties, (b) your willful and continued
failure to substantially follow and comply with such specific and lawful
directives of the Board that are not inconsistent with your position as
President and Chief Executive Officer of the Corporation (other than any such
failure resulting from your incapacity due to physical or mental illness or any
such actual or anticipated failure after your issuance of a Notice of
Termination for Good Reason), after a written demand for substantial performance
is delivered to you by the Board, which demand specifically identifies the
manner in which the Board believes that you have not substantially performed
your duties, (c) your willful commission of an act of fraud or dishonesty
resulting in material economic or financial injury to the Corporation, or
(d) your conviction of, or entry by you of a guilty or no contest plea to, the
commission of a felony involving moral turpitude. For purposes of this
Section 3(iii), no act, or failure to act, on your part shall be deemed
“willful” unless done, or omitted to be done, by you not in good faith.

(iv) Good Reason. You may terminate your employment with the Corporation for
Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
occurrence, after a Change in Control, of any one or more of the following
events without your prior written consent, unless the Corporation fully corrects
the circumstances constituting Good Reason (provided such circumstances are
capable of correction) prior to the Date of Termination:

(a) Your removal from your position as Chief Executive Officer or President of
the Corporation for any reason other than for Cause or your Disability;

 

3



--------------------------------------------------------------------------------

(b) (i) any change in reporting relationship such that you no longer report to
the Board of Directors of the Corporation (or, if the Corporation has a parent
company, to the Board of Directors of the ultimate parent of the Corporation) or
(ii) any reduction in the nature and scope of your authorities, duties, and
responsibilities from their level in effect immediately prior to such Change in
Control (for this purpose, if the Corporation ceases to be a publicly-traded
corporation, you will be deemed to have suffered such a reduction in the nature
and scope of your authorities, duties, and responsibilities unless you are
offered a position as Chief Executive Officer of a publicly-traded parent of the
Corporation).

(c) the Corporation’s reduction of your annual base salary or bonus opportunity,
each as in effect on the date hereof or as the same may be increased from time
to time;

(d) the Corporation’s failure to maintain a suitable and appropriate office in
New York, New York or the Corporation’s discontinuance of its agreement to
reimburse you for first class air travel for travel between New York, New York
and the Corporation’s offices in Alviso, California;

(e) the Corporation’s failure to pay to you any portion of your then current
compensation or any portion of an installment of deferred compensation under any
deferred compensation program of the Corporation, in each case within seven
(7) days of the date such compensation is due;

(f) the Corporation’s failure to continue in effect compensation and benefit
plans which provide you with benefits which are no less favorable on an
aggregate basis, both in terms of the amount of benefits provided and the level
of your participation relative to other participants, to the benefits provided
to you under the Corporation’s compensation and benefit plans and practices
immediately prior to the Change in Control;

(g) the Corporation’s failure to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 5 hereof;

(h) the Corporation requiring you to relocate your primary residence from New
York;

(i) any purported modification of this Agreement by the Corporation or any
termination of your employment by the Corporation for any reason other than for
Cause or your Disability;

(j) the Corporation’s providing notice to you pursuant to Section 1 above that
it does not wish to extend the term of this Agreement; or

(k) the Corporation’s material breach of any provision of your employment
agreement with the Corporation.

Your right to terminate your employment pursuant to this Section 3(iv) shall not
be affected by your incapacity due to physical or mental illness. Your continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason hereunder.

 

4



--------------------------------------------------------------------------------

(v) Notice of Termination. Any purported termination of your employment by the
Corporation or by you (other than termination due to your death, which shall
terminate your employment automatically) shall be communicated by a written
Notice of Termination to the other party hereto in accordance with Section 6.
For purposes of this Agreement, “Notice of Termination” shall mean a notice that
shall indicate the specific termination provision in this Agreement (if any)
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of your employment under the
provision so indicated.

(vi) Date of Termination. For purposes of this Agreement, “Date of Termination”
shall mean (a) if your employment is terminated due to your death, the date of
your death; (b) if your employment is terminated for Disability, thirty
(30) days after Notice of Termination is given (provided that you shall not have
returned to the full time performance of your duties during such thirty (30) day
period), and (c) if your employment is terminated for any reason other than
death or Disability, the date specified in the Notice of Termination (which, in
the case of a termination by the Corporation without Cause shall not be less
than thirty (30) days from the date such Notice of Termination is given, and in
the case of a termination by you for Good Reason shall not be less than fifteen
(15) nor more than thirty (30) days from the date such Notice of Termination is
given).

4. Compensation Upon Termination.

(i) If your employment with the Corporation is terminated by reason of your
death, by the Corporation for Cause or Disability, or by you other than for Good
Reason, the Corporation shall pay you your full base salary, when due, through
the Date of Termination at the rate in effect at the time Notice of Termination
is given, plus all other amounts to which you are entitled under any
compensation plan or practice of the Corporation at the time such payments are
due (including, without limitation, all accrued and unused vacation), and the
Corporation shall have no further obligations to you under this Agreement.

(ii) If you incur a Payment Termination, then, subject to Section 4(v), in lieu
of any severance benefits to which you may otherwise be entitled under any
severance plan or program of the Corporation or by law, you shall be entitled to
the benefits provided below:

(a) the Corporation shall, at the time specified in Section 4(iii), pay to you
your full base salary, when due, through the Date of Termination at the rate in
effect at the time Notice of Termination is given, plus all other amounts to
which you are entitled under any compensation plan or practice of the
Corporation at the time such payments are due (including, without limitation,
all accrued and unused vacation);

(b) the Corporation shall, at the time specified in Section 4(iii), pay as
severance pay to you a lump-sum severance payment equal to the sum of the
following:

(A) one hundred percent (100%) of the greater of (x) your monthly base salary as
in effect immediately prior to delivery of the Notice of Termination multiplied
by eighteen (18) or (y) your monthly base salary as in effect immediately prior
to the Change in Control multiplied by eighteen (18); and

 

5



--------------------------------------------------------------------------------

(B) one hundred percent (100%) of the greater of (x) your targeted annual bonus
for the year in which the Date of Termination occurs or (y) your targeted annual
bonus for the year in which the Change in Control occurs, as if the bonus goals
are satisfied;

(c) you shall immediately become vested with respect to one hundred percent
(100%) of the unvested portion of any stock options, stock appreciation rights,
restricted stock and such other awards granted pursuant to the Corporation’s
stock option and equity incentive award plans or agreements and any shares of
stock issued upon exercise thereof that you then hold; provided, however that
with regard to stock options or restricted shares of the Corporation’s capital
stock held by you that contain provisions making the vesting of, or lapse of
restrictions with respect to, such awards contingent upon the attainment of one
or more performance goals (“Performance Awards”), such Performance Awards shall
become vested and/or restrictions shall lapse with respect to one hundred
percent (100%) of the shares of the Corporation’s capital stock that otherwise
would have become vested during the year of your termination of employment as if
the performance goals with respect to such year (or prior periods) had been
attained;

(d) for the period beginning on the Date of Termination and ending on the
earlier of (i) the date which is eighteen (18) full months following the Date of
Termination or (ii) the first day of your eligibility to participate in a
comparable group health plan maintained by a subsequent employer, the
Corporation shall pay for and provide you and your dependents with the same
medical benefits coverage to which you would have been entitled had you remained
continuously employed by the Corporation during such period. In the event that
you are ineligible under the terms of the Corporation’s benefit plans to
continue to be so covered, the Corporation shall provide you with substantially
equivalent coverage through other sources or will provide you with a lump sum
payment (determined on a present value basis using the interest rate provided in
Section 1274(b)(2)(B) of the Code, on the Date of Termination) in such amount
that, after all income and employment taxes on that amount, shall be equal to
the cost to you of providing yourself such benefit coverage. At the termination
of the benefits coverage under the first sentence of this Section 4(ii)(e), you
and your dependents shall be entitled to continuation coverage pursuant to
Section 4980B of the Code, Sections 601-608 of the Employee Retirement Income
Security Act of 1974, as amended, and under any other applicable law, to the
extent required by such laws, as if you had terminated employment with the
Corporation on the date such benefits coverage terminates; and

(e) the Corporation shall furnish you for six (6) years following the Date of
Termination (without reference to whether the term of this Agreement continues
in effect) with directors’ and officers’ liability insurance insuring you
against insurable events which occur or have occurred while you were a director
or officer of the Corporation, such insurance to have policy limits aggregating
not less than the amount in effect immediately prior to the Change in Control,
and otherwise to be in substantially the same form and to contain substantially
the same terms, conditions and exceptions as the liability issuance policies
provided for officers and directors of the Corporation in force from time to
time, provided, however, that

 

6



--------------------------------------------------------------------------------

such terms, conditions and exceptions shall not be, in the aggregate, materially
less favorable to you than those in effect on the date hereof; provided,
further, that if the aggregate annual premiums for such insurance at any time
during such period exceed one hundred and fifty percent (150%) of the per annum
rate of premium currently paid by the Corporation for such insurance, then the
Corporation shall provide the maximum coverage that will then be available at an
annual premium equal to one hundred and fifty percent (150%) of such rate.

(iii) The payments provided for in Sections 4(ii)(a) and (b) as applicable,
shall be made not later than the fifth business day following the Date of
Termination; provided, however, that if the amounts of such payments cannot be
finally determined on or before such day, the Corporation shall pay to you on
such day an estimate, as determined in good faith by the Corporation, of the
minimum amount of such payments and shall pay the remainder of such payments
(together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code) as soon as the amount thereof can be determined but in no event later than
the thirtieth day after the Date of Termination. In the event that the amount of
the estimated payments exceeds the amount subsequently determined to have been
due, such excess shall constitute a loan by the Corporation to you, payable on
the fifth day after demand by the Corporation (together with interest at the
rate provided in Section 1274(b)(2)(B) of the Code).

(iv) You shall not be required to mitigate the amount of any payment provided
for in this Section 4 by seeking other employment or otherwise, nor shall the
amount of any payment or benefit provided for in this Section 4 be reduced by
any compensation earned by you as the result of employment by another employer
or self-employment, by retirement benefits, by offset against any amounts (other
than loans or advances to you by the Corporation) claimed to be owed by you to
the Corporation, or otherwise.

(v) As a condition to your receipt of any benefits described in Section 4(ii)
hereof, you shall be required to execute a Release in the form attached hereto
as Exhibit A (the “Release”).

5. Successors; Binding Agreement.

(i) The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform it if no such succession had taken
place. Unless expressly provided otherwise, “Corporation” as used herein shall
mean the Corporation as defined in this Agreement and any successor to its
business and/or assets as aforesaid.

(ii) This Agreement shall inure to the benefit of and be enforceable by you and
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If you should die while any amount
would still be payable to you hereunder had you continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
is no such designee, to your estate.

 

7



--------------------------------------------------------------------------------

6. Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Corporation shall be directed to the attention of its
Secretary, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

7. Parachute Payments.

(a) If it is determined that you would be subject to the excise tax imposed by
Section 4999 of the Code (a “Parachute Tax”), as a result of the receipt of any
payment or other event (collectively, a “Payment”), then the Corporation will
pay to you an additional payment or payments (a “Gross-Up Payment”) in an amount
such that after payment of all federal, state and local income, employment,
excise and penalty taxes, you are left with an amount equal to all taxes payable
by you under Section 4999 of the Code applicable to the Payment and the Gross-Up
Payment and all penalties and interest imposed with respect to such taxes.

(b) All determinations required to be made under this Section 7, including
whether a Parachute Tax is payable by you and the amount of such Parachute Tax
and whether a Gross-Up Payment is required and the amount of such Gross-Up
Payment, shall be made by the nationally recognized firm of certified public
accountants (the “Accounting Firm”) used by the Corporation as its auditors
prior to the Change in Control (or, if such Accounting Firm declines to serve,
the Accounting Firm shall be a nationally recognized firm of certified public
accountants selected by the Corporation that is independent of the other person
or entity involved in the Change in Control). For purposes of making the
calculations required by this Section, the Accounting Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code, provided that the Accounting Firm’s determinations
must be made with substantial authority (within the meaning of Section 6662 of
the Code). The Accounting Firm shall be directed by the Corporation or you to
submit its preliminary determination and detailed supporting calculations to
both the Corporation and you within fifteen (15) calendar days after the date of
the Change in Control or any other such time or times as may be requested by you
or the Corporation. If the Accounting Firm determines that any Parachute Tax is
payable by you, the Corporation shall pay the required Gross-Up Payment to you,
or for your benefit, within five (5) business days after receipt of such
determination and calculations. If the Accounting Firm determines that no
Parachute Tax is payable by you, it shall, at the same time as it makes such
determination, furnish you with an opinion and supporting calculations that you
have substantial authority not to report any Parachute Tax on your federal tax
return. Any good faith determination by the Accounting Firm as to the amount of
the Gross-Up Payment shall be binding upon you and the Corporation absent a
contrary determination by the Internal Revenue Service or a court of competent
jurisdiction; provided, however, that no such determination shall eliminate or
reduce the Corporation’s obligation to provide any Gross-Up Payments that shall
be due as a result of such contrary determination. As a result of the
uncertainty in the application of Code Section 4999 at the time of any
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments that will

 

8



--------------------------------------------------------------------------------

not have been made by the Corporation should have been made (an “Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Corporation exhausts or fails to pursue its remedies pursuant to
Section 7(f) hereof and you thereafter are required to make a payment of any
Parachute Tax, you shall direct the Accounting Firm to determine the amount of
the Underpayment that has occurred and to submit its determination and detailed
supporting calculations to both you and the Corporation as promptly as possible.
Any such Underpayment plus applicable interest and penalty taxes shall be
promptly paid by the Corporation to you, or for your benefit, within five
(5) business days after receipt of such determination and calculations.

(c) You and the Corporation shall each provide the Accounting Firm access to and
copies of any books, records and documents in your possession reasonably
requested by the Accounting Firm, and otherwise cooperate with the Accounting
Firm in connection with the preparation and issuance of the determination
contemplated by Section 7(b) hereof.

(d) The federal tax returns filed by you (or any filing made by a consolidated
tax group which includes the Corporation) shall be prepared and filed on a basis
consistent with the determination of the Accounting Firm with respect to the
Parachute Tax payable by you. You shall make proper payment of the amount of any
Parachute Tax, and at the request of the Corporation, provide to the Corporation
true and correct copies (with any amendments) of the applicable sections of his
federal income tax return as filed with the Internal Revenue Service, and such
other documents reasonably requested by the Corporation, evidencing such
payment. If prior to the filing of your federal income tax return, the
Accounting Firm determines in good faith that the amount of the Gross-Up Payment
should be reduced, you shall within five (5) business days pay to the
Corporation the amount of such reduction.

(e) The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by this Section shall be
borne by the Corporation.

(f) In the event that the Internal Revenue Service claims that any payment or
benefit received by you from the Corporation constitutes an “excess parachute
payment” within the meaning of Code Section 280G(b)(1), you shall notify the
Corporation in writing of such claim. Such notification shall be given as soon
as practicable but not later than twenty (20) business days after you are
informed in writing of such claim and shall apprise the Corporation of the
nature of such claim and the date on which such claim is requested to be paid.
You shall not pay such claim prior to the expiration of the 30-day period
following the date on which you give such notice to the Corporation (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Corporation notifies you in writing prior to the
expiration of such period that it desires to contest such claim, you shall
(i) give the Corporation any information reasonably requested by the Corporation
relating to such claim; (ii) take such action in connection with contesting such
claim as the Corporation shall reasonably request in writing from time to time,
including without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Corporation and reasonably
satisfactory to you; (iii) cooperate with the Corporation in good faith in order
to effectively contest such claim; and (iv) permit the Corporation to
participate in any proceedings relating to

 

9



--------------------------------------------------------------------------------

such claim; provided, however, that the Corporation shall bear and pay directly
all costs and expenses (including, but not limited to, additional interest and
penalties and related legal, consulting or other similar fees) incurred in
connection with such contest and shall indemnify and hold you harmless, on an
after-tax basis, for and against for any Parachute Tax or income tax or other
tax (including interest and penalties with respect thereto) imposed as a result
of such representation and payment of costs and expenses.

(g) The Corporation shall control all proceedings taken in connection with such
contest and, at its sole option, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct you to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner
and you agree to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Corporation shall determine; provided, however, that if
the Corporation directs you to pay such claim and sue for a refund or otherwise
contest such claim, the Corporation shall advance the amount of such payment
together with any reasonable legal fees or other expenses incurred by you in
connection with such request to you on an interest-free basis, and shall
indemnify and hold you harmless, on an after tax basis, from any Parachute Tax
(or other tax including interest and penalties with respect thereto) imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and provided, further, that if you are required to extend the
statue of limitations to enable the Corporation to contest such claim, you may
limit this extension solely to such contested amount. The Corporation’s control
of the contest shall be limited to issues with respect to which a corporate
deduction would be disallowed pursuant to Code Section 280G and you shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority. In addition, no position
may be taken nor any final resolution be agreed to by the Corporation without
your consent if such position or resolution could reasonably be expected to
adversely affect you unrelated to matters covered hereto.

(h) If, after the receipt by you of an amount advanced by the Corporation in
connection with the contest of the Parachute Tax claim, you receive any refund
with respect to such claim, you shall promptly pay to the Corporation the amount
of such refund (together with any interest paid or credited thereon after taxes
applicable thereto); provided, however, if the amount of that refund exceeds the
amount advanced by the Corporation, you may retain such excess. If, after the
receipt by you of an amount advanced by the Corporation in connection with a
Parachute Tax claim, a determination is made that you shall not be entitled to
any refund with respect to such claim and the Corporation does not notify you in
writing of its intent to contest the denial of such refund prior to the
expiration of thirty (30) days after such determination such advance shall be
deemed to be in consideration for services rendered after the date of your
termination.

8. Confidentiality and Non-Solicitation Covenants.

(i) Confidentiality. You hereby agree that, other than as you determine in good
faith is necessary or appropriate in the discharge of your duties to the
Corporation, during the term of this Agreement and thereafter, you shall not,
directly or indirectly, disclose or make available to any person, firm,
corporation, association or other entity for any reason or purpose

 

10



--------------------------------------------------------------------------------

whatsoever, any Confidential Information (as defined below). You further agree
that, upon termination of your employment with the Corporation, all Confidential
Information in your possession that is in written or other tangible form
(together with all copies or duplicates thereof, including computer files) shall
be returned to the Corporation and shall not be retained by you or furnished to
any third party, in any form except as provided herein; provided, however, that
this Section 8(i) shall not apply to Confidential Information that (a) was
publicly known at the time of disclosure to you, (b) becomes publicly known or
available thereafter other than by any means in violation of this Agreement or
any other duty owed to the Corporation by you, (c) is lawfully disclosed to you
by a third party, (d) is required to be disclosed by law or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with actual or apparent jurisdiction to order you to disclose
or make accessible any information, or (e) is related to any litigation,
arbitration or mediation between the parties, including, but not limited to, the
enforcement of this Agreement. As used in this Agreement, the term “Confidential
Information” means: information disclosed to you or known by you as a
consequence of or through your relationship with the Corporation about the
customers, employees, business methods, public relations methods, organization,
procedures or finances, including, without limitation, information of or
relating to customer lists, product lists, product road maps, technology
specifications or other information related to the products and services of the
Corporation and its affiliates. Nothing herein shall limit in any way any
obligation you may have relating to Confidential Information under any other
agreement with or promise to the Corporation.

(ii) Non-Solicitation. You hereby agree that, for the eighteen (18) month period
immediately following the Date of Termination, you shall not, either on your own
account or jointly with or as a manager, agent, officer, employee, consultant,
partner, joint venturer, owner or shareholder or otherwise on behalf of any
other person, firm or corporation, directly or indirectly solicit or attempt to
solicit away from the Corporation any of its officers or employees or offer
employment to any person who, on or during the six (6) months immediately
preceding the date of such solicitation or offer, is or was an officer or
employee of the Corporation; provided, however, that (i) a general advertisement
to which an employee of the Corporation responds shall in no event be deemed to
result in a breach of this Section 7(ii), and (ii) it shall not be a violation
of this Section 8(ii) for Executive to directly or indirectly solicit the
employment of, or to hire, his current executive assistant.

(iii) Survival; Reformation. The provisions of this Section 7 shall survive the
termination or expiration of this Agreement and your employment with the
Corporation and shall be fully enforceable thereafter. If it shall be finally
determined that any restriction in this Section 7 is excessive in duration or
scope or is unreasonable or unenforceable under the laws of any state or
jurisdiction, it is the intention of the parties that such restriction may be
modified or amended to render it enforceable to the maximum extent permitted by
the law of that state or jurisdiction.

(iv) Equitable Relief. In the event that you shall breach or threaten to breach
any of the provisions of this Section 8, in addition to and without limiting or
waiving any other remedies available to the Corporation in law or in equity, the
Corporation shall be entitled to immediate injunctive relief in any court,
domestic or foreign, having the capacity to grant such relief, to restrain such
breach or threatened breach and to enforce the provisions of this Section 8. You
acknowledge that it is impossible to measure in money the damages that the
Corporation

 

11



--------------------------------------------------------------------------------

will sustain in the event that you breach or threaten to breach the provisions
of this Section 8 and, in the event that the Corporation shall institute any
action or proceeding to enforce such provisions seeking injunctive relief, you
hereby waive and agree not to assert and shall not use as a defense thereto the
claim or defense that the Corporation has an adequate remedy at law. The
foregoing shall not prejudice the right of the Corporation to require you to
account for and pay over to the Corporation the amount of any actual damages
incurred by the Corporation as a result of such breach.

9. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of or compliance with, any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of California without regard to its conflicts of law principles. All
references to sections of the Exchange Act or the Code shall be deemed also to
refer to any successor provisions to such sections. Except as provided in
Section 4(ii)(f) hereunder, any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state or local law.
The obligations of the Corporation under Section 4 shall survive the expiration
of the term of this Agreement. The section headings contained in this Agreement
are for convenience only, and shall not affect the interpretation of this
Agreement.

10. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

11. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

12. Arbitration; Dispute Resolution, Etc.

(i) Arbitration Procedures. Except as set forth in Section 8(iv), any
disagreement, dispute, controversy or claim arising out of or relating to this
Agreement or the interpretation of this Agreement or any arrangements relating
to this Agreement or contemplated in this Agreement or the breach, termination
or invalidity thereof shall be settled by final and binding arbitration
administered by JAMS/Endispute in San Jose, California in accordance with the
then existing JAMS/Endispute Arbitration Rules and Procedures for Employment
Disputes. In the event of such an arbitration proceeding, you and the
Corporation shall select a mutually acceptable neutral arbitrator from among the
JAMS/Endispute panel of arbitrators. In the event you and the Corporation cannot
agree on an arbitrator, the Administrator of JAMS/Endispute will appoint an
arbitrator. Neither you nor the Corporation nor the arbitrator shall disclose
the existence, content, or results of any arbitration hereunder without the
prior written consent of all

 

12



--------------------------------------------------------------------------------

parties. Except as provided herein, the Federal Arbitration Act shall govern the
interpretation, enforcement and all proceedings. The arbitrator shall apply the
substantive law (and the law of remedies, if applicable) of the state of
California, or federal law, or both, as applicable, and the arbitrator is
without jurisdiction to apply any different substantive law. The arbitrator
shall have the authority to entertain a motion to dismiss and/or a motion for
summary judgment by any party and shall apply the standards governing such
motions under the Federal Rules of Civil Procedure. The arbitrator shall render
an award and a written, reasoned opinion in support thereof. Judgment upon the
award may be entered in any court having jurisdiction thereof.

(ii) Compensation During Dispute, Etc. Your compensation during any
disagreement, dispute, controversy, claim, suit, action or proceeding
(collectively, a “Dispute”) arising out of or relating to this Agreement or the
interpretation of this Agreement shall be as follows:

If there is a termination of your employment with the Corporation followed by a
Dispute as to whether you are entitled to the payments and other benefits
provided under this Agreement, then, during the period of that Dispute the
Corporation shall pay you fifty percent (50%) of the amounts specified in
Section 4(ii)(b) hereof, and the Corporation shall provide you with the other
benefits provided in Section 4(ii) of this Agreement, if, but only if, you agree
in writing that if the Dispute is resolved against you, you shall promptly
refund to the Corporation all payments you receive under Section 4(ii)(b) of
this Agreement plus interest at the rate provided in Section 1274(d) of the
Code, compounded quarterly. If the Dispute is resolved in your favor, promptly
after resolution of the Dispute the Corporation shall pay you all amounts which
were withheld during the period of the Dispute plus interest at the rate
provided in Section 1274(d) of the Code, compounded quarterly.

(iii) Expenses; Legal Fees. The Corporation shall pay, or reimburse you for, all
administrative fees and costs, and all arbitrator’s fees and expenses incurred
by you in connection with any Dispute arising out of or related to this
Agreement. The Corporation shall pay, or reimburse you for, all expenses and
reasonable attorney’s fees incurred by you in connection with any Dispute
arising out of or relating to this Agreement or the interpretation thereof with
respect to which you prevail. In addition, the Corporation shall pay your
reasonable attorney’s fees incurred in connection with negotiating and
documenting this Agreement.

13. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto, and any prior agreement of the parties
hereto in respect of the subject matter contained herein, including, without
limitation, any prior severance agreements, is hereby terminated and cancelled.
Any of your rights hereunder shall be in addition to any rights you may
otherwise have under benefit plans or agreements of the Corporation (other than
severance plans or agreements) to which you are a party or in which you are a
participant, including, but not limited to, any Corporation sponsored employee
benefit plans and stock options plans. For the avoidance of doubt, this
Agreement will supersede any provisions contained in the Corporation’s stock
option plan or otherwise that would impose a “cut-back” under Section 280G of
the Code (but in no event shall this Agreement be construed or interpreted as
providing any right to “gross-up” or similar tax

 

13



--------------------------------------------------------------------------------

reimbursement pay in respect of excise taxes payable as a result of Sections
280G or 4999 of the Code), it being understood and agreed that you may elect to
reduce or eliminate any payment or benefit to which you are otherwise entitled
in order to avoid imposition of any tax under Section 409A of the Code. The
provisions of this Agreement shall not in any way abrogate your rights under
such other plans and agreements. In addition this Agreement shall not limit in
any way any obligation you may have under any other agreement with or promise to
the Corporation relating to employee confidentiality, proprietary rights in
technology or the assignment of interests in any intellectual property.

14. At-Will Employment. Nothing contained in this Agreement shall (i) confer
upon you any right to continue in the employ of the Corporation, (ii) constitute
any contract or agreement of employment, or (iii) interfere in any way with the
at-will nature of your employment with the Corporation.

15. Code Section 409A.

(i) This Agreement is not intended to provide for any deferral of compensation
subject to Section 409A of the Code and, accordingly, the benefits provided
pursuant to this Agreement are intended to be paid not later than the later of:
(i) the fifteenth day of the third month following your first taxable year in
which such benefit is no longer subject to a substantial risk of forfeiture, and
(ii) the fifteenth day of the third month following the first taxable year of
the Corporation in which such benefit is no longer subject to a substantial risk
of forfeiture, as determined in accordance with Section 409A of the Code and any
Treasury Regulations and other guidance issued thereunder. The date determined
under this subsection is referred to as the “Short-Term Deferral Date.”

(ii) Notwithstanding anything to the contrary herein, in the event that any
benefits provided pursuant to this Agreement are not actually or constructively
received by you on or before the Short-Term Deferral Date, to the extent such
benefit constitutes a deferral of compensation subject to Code Section 409A,
then: (i) subject to clause (ii), such benefit shall be paid upon your
“separation from service” or a Change in Control (in the event of a Payment
Termination that is deemed to occur as of the date of a Change in Control under
Section 3(i), above), as applicable, with respect to the Corporation and its
affiliates within the meaning of Section 409A of the Code, and (ii) if you are a
“specified employee,” as defined in Section 409A(a)(2)(B)(i) of the Code, with
respect to the Corporation and its affiliates, and as necessary to avoid the
imposition of adverse tax consequences to you under Section 409A of the Code,
such benefit shall be paid upon the date which is six months after the date of
your “separation from service” (or, if earlier, the date of your death).

 

14



--------------------------------------------------------------------------------

If this Agreement sets forth our agreement on the subject matter hereof, kindly
sign and return to the Corporation a copy of this Agreement, which shall then
constitute our agreement on this subject.

 

Sincerely, TIVO INC. By:   /s/ Geoff Yang Print Name:     Geoff Yang Title:    
Director

Agreed and Accepted,

this 21st day of March, 2007.

 

/s/ Thomas Rogers Thomas S. Rogers

SIGNATURE PAGE TO CHANGE OF CONTROL TERMS AND CONDITIONS



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF CLAIMS

This General Release of Claims (“Release”) is entered into as of this
             day of                     , 200    , between                     
(“Executive”), and TiVo Inc., a Delaware corporation (the “Company”)
(collectively referred to herein as the “Parties”), effective eight (8) days
after Executive’s signature (the “Effective Date”), unless Executive revokes his
or her acceptance as provided in Paragraph 3(c), below.

WHEREAS, Executive and the Company are parties to that certain Employment
Agreement dated as of July 1, 2005 (the “Employment Agreement”);

WHEREAS, Executive and the Company are parties to that certain Change of Control
Agreement dated as of July 1, 2005 (the “Change of Control Agreement”);

WHEREAS, Executive’s employment with the Company terminated effective
                    ,             (the “Termination Date”);

WHEREAS, the Parties agree that the termination of Executive’s employment has
triggered severance payments and benefits to Executive under Section 5(c) of the
Employment Agreement or Section 4 of the Change of Control Agreement, subject to
Executive’s execution and non-revocation of this Release; and

WHEREAS, the Company and Executive now wish to document the termination of
Executive’s employment with the Company and to fully and finally to resolve all
matters between them.

NOW, THEREFORE, in consideration of, and subject to, the severance payments and
benefits to be made available to Executive pursuant to Section 5(c) of the
Employment Agreement or Section 4 of the Change of Control Agreement, as
applicable, the adequacy of which is hereby acknowledged by Executive, and which
Executive acknowledges that he would not otherwise be entitled to receive,
Executive and the Company hereby agree as follows:

1. Termination of Positions as Officer and Employment. Executive’s positions as
an officer and employee of the Company are terminated effective as of the
Termination Date.

2. Severance Payments and Benefits. Subject to Executive’s execution and
non-revocation of this Release, Executive shall receive payments, severance
benefits and benefits as described in Section 5(c) of the Employment Agreement
or Section 4 of the Change of Control Agreement, as applicable.

3. General Release of Claims by Executive.

(a) Executive, on behalf of himself and his executors, heirs, administrators,
representatives and assigns, hereby agrees to release and forever discharge the
Company and all predecessors, successors and their respective parent
corporations, affiliates,



--------------------------------------------------------------------------------

related, and/or subsidiary entities, and all of their past and present
investors, directors, shareholders, officers, general or limited partners,
employees, attorneys, agents and representatives, and the employee benefit plans
in which Executive is or has been a participant by virtue of his employment with
the Company (collectively, the “Company Releasees”), from any and all claims,
debts, demands, accounts, judgments, rights, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected (collectively, “Claims”), which Executive has or may have had
against such entities based on any events or circumstances arising or occurring
on or prior to the date hereof or on or prior to the Termination Date, arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever Executive’s employment by or service to the Company or the
termination thereof, including any and all claims arising under federal, state,
or local laws relating to employment, including without limitation claims of
wrongful discharge, breach of express or implied contract, fraud,
misrepresentation, defamation, or liability in tort, and claims of any kind that
may be brought in any court or administrative agency including, without
limitation, claims under Title VII of the Civil Rights Act of 1964, as amended,
42 USC Section 2000, et seq.; the Americans with Disabilities Act, as amended,
42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C.
§ 701 et seq.; the Civil Rights Act of 1866, and the Civil Rights Act of 1991;
42 USC Section 1981, et seq.; the Age Discrimination in Employment Act, as
amended, 29 USC Section 621, et seq.; the Equal Pay Act, as amended, 29 USC
Section 206(d); regulations of the Office of Federal Contract Compliance, 41 CFR
Section 60, et seq.; the Family and Medical Leave Act, as amended,
29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938, as amended,
29 U.S.C. § 201 et seq.; The Executive Retirement Income Security Act, as
amended, 29 U.S.C. § 1001 et seq.; and the California Fair Employment and
Housing Act, California Government Code Section 12940, et seq.

Notwithstanding the generality of the foregoing, Executive does not release the
following claims:

(i) Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

(ii) Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iii) Claims to continued participation in the Company’s group medical, dental,
vision, and life insurance benefit plans pursuant to the terms and conditions of
the federal law known as COBRA;

(iv) Claims for indemnity under the bylaws of the Company, as provided for by
Delaware law or under any applicable insurance policy with respect to
Executive’s liability as an employee or officer of the Company of that certain
Indemnification Agreement dated                  between Executive and the
Company;

 

2



--------------------------------------------------------------------------------

(v) Claims based on any right Executive may have to enforce the Company’s
executory obligations under the Employment Agreement, the Change of Control
Agreement or agreements related to stock awards granted to Executive by the
Company; and

(vi) Claims Executive may have to vested or earned compensation and benefits.

(b) EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF AND IS FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

(c) Older Worker’s Benefit Protection Act. Executive agrees and expressly
acknowledges that this Release includes a waiver and release of all claims which
he has or may have under the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. § 621, et seq. (“ADEA”). The following terms and conditions
apply to and are part of the waiver and release of the ADEA claims under this
Release:

(i) This paragraph, and this Release are written in a manner calculated to be
understood by him.

(ii) The waiver and release of claims under the ADEA contained in this Release
does not cover rights or claims that may arise after the date on which he signs
this Release.

(iii) This Release provides for consideration in addition to anything of value
to which he is already entitled.

(iv) Executive has been advised to consult an attorney before signing this
Release.

(v) Executive has been granted twenty-one (21) days after he is presented with
this Release to decide whether or not to sign this Release. If he executes this
Release prior to the expiration of such period, he does so voluntarily and after
having had the opportunity to consult with an attorney, and hereby waives the
remainder of the twenty-one (21) day period.

(vi) Executive has the right to revoke this general release within seven (7)
days of signing this Release. In the event he does so, both this Release and the
offer of benefits to him pursuant to the Employment Agreement or the Change of
Control Agreement, as applicable, will be null and void in their entirety, and
he will not receive any severance payments or benefits under the Employment
Agreement or the Change of Control Agreement.

 

3



--------------------------------------------------------------------------------

If he wishes to revoke this Release, Executive shall deliver written notice
stating his or her intent to revoke this Release to the Chairman of the Board of
Directors of the Company and the Company’s Chief Executive Officer, or, if
Executive is serving in such capacities as of the Termination Date, to the
Chairman of the Compensation Committee of the Board of Directors of the Company,
at the offices of the Company on or before 5:00 p.m. on the seventh (7th) day
after the date on which he signs this Release.

4. No Assignment. Executive represents and warrants to the Company Releasees
that there has been no assignment or other transfer of any interest in any Claim
that Executive may have against the Company Releasees, or any of them. Executive
agrees to indemnify and hold harmless the Company Releasees from any liability,
claims, demands, damages, costs, expenses and attorneys’ fees incurred as a
result of any such assignment or transfer from Executive; provided, however,
that this sentence shall not apply with respect to a claim challenging the
validity of this general release with respect to a claim under the Age
Discrimination in Employment Act, as amended.

5. Confidential Information; Return of Company Property. Executive hereby
certifies that he has complied with Section 5(g) of the Employment Agreement.

6. Paragraph Headings. The headings of the several paragraphs in this Release
are inserted solely for the convenience of the Parties and are not a part of and
are not intended to govern, limit or aid in the construction of any term or
provision hereof.

7. Notices. All notices, requests and other communications hereunder shall be in
writing and shall be delivered by courier or other means of personal service
(including by means of a nationally recognized courier service or professional
messenger service), or sent by telex or telecopy or mailed first class, postage
prepaid, by certified mail, return receipt requested, in all cases, addressed
to:

If to the Company or the Board:

TiVo Inc.

2160 Gold Street

P.O. Box 2160

Alviso, California 95002-2160

Attention: Secretary

 

4



--------------------------------------------------------------------------------

If to Executive:

Thomas S. Rogers

All notices, requests and other communications shall be deemed given on the date
of actual receipt or delivery as evidenced by written receipt, acknowledgement
or other evidence of actual receipt or delivery to the address. In case of
service by telecopy, a copy of such notice shall be personally delivered or sent
by registered or certified mail, in the manner set forth above, within three
business days thereafter. Any party hereto may from time to time by notice in
writing served as set forth above designate a different address or a different
or additional person to which all such notices or communications thereafter are
to be given.

8. Severability. The invalidity or unenforceability of any provision of this
Release shall not affect the validity or enforceability of any other provision
of this Release, which shall remain in full force and effect.

9. Governing Law and Venue. This Release is to be governed by and construed in
accordance with the laws of the State of California applicable to contracts made
and to be performed wholly within such State, and without regard to the
conflicts of laws principles thereof. Any suit brought hereon shall be brought
in the state or federal courts sitting in San Jose, California, the Parties
hereby waiving any claim or defense that such forum is not convenient or proper.
Each party hereby agrees that any such court shall have in personam jurisdiction
over it and consents to service of process in any manner authorized by
California law.

10. Counterparts. This Release may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

11. Construction. The language in all parts of this Release shall in all cases
be construed simply, according to its fair meaning, and not strictly for or
against any of the parties hereto. Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Release or any part thereof.

12. Entire Agreement. This Release, the Employment Agreement and the Change of
Control Agreement set forth the entire agreement of the Parties in respect of
the subject matter contained herein and therein and supersede all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto, and any prior agreement of the Parties in
respect of the subject matter contained herein.

13. Amendment. No provision of this Release may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer of the Company as may be specifically
designated by the Board of Directors of the Company.

 

5



--------------------------------------------------------------------------------

14. Understanding and Authority. The Parties understand and agree that all terms
of this Release are contractual and are not a mere recital, and represent and
warrant that they are competent to covenant and agree as herein provided. The
Parties have carefully read this Release in its entirety; fully understand and
agree to its terms and provisions; and intend and agree that it is final and
binding on all Parties.

(Signature Page Follows)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above.

 

EXECUTIVE     TIVO INC.     By: Print Name:     Print Name:     Title:

SIGNATURE PAGE TO RELEASE